       Case 1:16-cv-00555-PGG Document 156 Filed 06/11/19 Page 1 of 2
        Case 1:16-cv-00555-PGG Document 155 Filed 05/30/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PACIFIC LIFE INSURANCE COMP ANY
 and PACIFIC LIFE & ANNUITY
 COMPANY,                                       Index No. 16-cv-00555 (PGG)
                       Plaintiffs,

 V.
                                                NOTICE OF MOTION AND MOTION
 U.S. BANK NATIONAL ASSOCIATION                 FOR WITHDRAW AL OF
 and BANK OF AMERICA, N.A.,                     APPEARANCE

                       Defendants.



       PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Court for the Southern District of New York, I, Michael Collyard, a partner with

the law firm Robins Kaplan LLP and counsel for Defendant U.S. Bank National Association in

the above-entitled action, hereby move to have Martin Lueck withdrawn as an attorney of record

for U.S. Bank National Association and to have his name be removed from the case's official

docket, as Mr. Lueck has since left Robins Kaplan LLP.

       Robins Kaplan LLP is not asserting any retaining or charging lien in connection with this

action. Robins Kaplan LLP will continue to serve as counsel of record to Defendant in the

above-referenced matter.



 Dated: March 30, 2019                              Respectfully Submitted,

                                                    By: Isl Michael Collyard

                                                    Michael Collyard
                                                    800 La Salle Avenue, Suite 2800
                                                    Minneapolis, MN 55402
                                                    Phone: (612) 349-8500
                                                    Fax: (612) 339-4181
                                                    mcollyard@robinskaplan.com

                                                1
    Case 1:16-cv-00555-PGG Document 156 Filed 06/11/19 Page 2 of 2
     Case 1:16-cv-00555-PGG Document 155 Filed 05/30/19 Page 2 of 3


IT IS SO ORDERED.




                                        JUDGE PAUL G. GARDEPHE
                                        UNITED STATES DISTRICT JUDGE




                                    2
